                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

JACQUELINE ESRY, Individually and
on Behalf of all Others Similarly Situated                                           PLAINTIFF

v.                                  NO. 4:18CV00156-JLH

P.F. CHANG’S CHINA BISTRO, INC.,
d/b/a P.F. CHANG’S CHINA BISTRO                                                    DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered separately today, this action is dismissed with prejudice.

       IT IS SO ORDERED this 27th day of September, 2019.




                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
